Citation Nr: 1229031	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  05-35 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a lung disorder, to include as secondary to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in Boise, Idaho.  

This appeal was previously before the Board in January and June of 2009, and May 2011, when it was remanded for further development. 


FINDING OF FACT

The Veteran does not have a lung disorder that is related to his service, to include as secondary to exposure to Agent Orange. 


CONCLUSION OF LAW

A lung disorder was not caused or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for a lung disorder, to include as due to exposure to Agent Orange.  He has reported that in about 1982 he was treated for "a clog in my lung or something," with additional complaints in 1984, followed by a bronchoscopy and lung biopsy in 1985, at which time he was diagnosed with alveolar proteinosis.  See February 2009 VA examination report.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Recently, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.  As none of these changes are relevant to the issue on appeal, no further development is required.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board further notes that a stay on claims based on exposure to Agent Orange was initially imposed after these changes, but that it has been lifted.  See Chairman's Memorandum, No. 01-10-37 (November 1, 2010). 

The Veteran's discharge (DD Form 214) indicates that his awards include the Vietnam Service Medal, and that he served in Vietnam for 12 months.  Accordingly, the evidence is sufficient to show that he had duty or visitation in the Republic of Vietnam. 

The Board notes that there are some pre-service private treatment reports of record which do not contain any relevant findings or diagnoses.  

The Veteran's service treatment reports show that in December 1968, he was treated for a sore throat, and cough.  The impression was tonsillitis.  The Veteran's separation examination report, dated in September 1970, shows that his lungs and chest were clinically evaluated as normal.  An associated "report of medical history" shows that the Veteran denied a history of shortness of breath, pain or pressure in chest, or chronic cough. 

As for the post-service medical evidence, it consists of VA and non-VA medical reports, dated between 1984 and 2011.  This evidence is summarized as follows:

Reports from Fort Hall Indian Health Center, dated between 1984 and 1985, show that in December 1984, the Veteran was treated for an allergy.  A January 1985 report notes that the Veteran was exposed to diesel fumes, and that he had a pneumothorax, and infiltrative processes of both lungs.  A February 1985 report notes continued complaints of shortness of breath and dyspnea, and "chronic lung disease."  Subsequently dated reports associated with dental treatment contain a number of medical histories which show that the Veteran repeatedly denied having a history of lung disease.  See reports, dated in November 1998, April 2001, April 2006, December 2007, February 2008.  

A report from the Pocatello Regional Medical Center (PRMC), dated in January 1985, shows that the Veteran was hospitalized for about eight days, following a bronchoscopy and transbronchial biopsy secondary to which he developed a pneumothorax.  The report notes a history of a normal X-ray one year prior, and an onset of dyspnea in April 1984.  A recent X-ray was noted to show the presence of pulmonary infiltrates in both lower lobes that were not there a year before.  It was noted that the Veteran was exposed to diesel fumes as a diesel mechanic, with an otherwise negative history.  

VA progress notes, dated between 2005 and 2009, include an April 2005 Agent Orange protocol examination report which does not contain any relevant findings or diagnoses.  An associated chest X-ray report which contains an impression noting post-surgical changes consistent with partial right lung resection, and left pleural effusion or pleural thickening.  A December 2006 report contains an assessment of pulmonary alveolar proteinosis "by review of records."  Reports dated in November and December of 2007 show that the Veteran was diagnosed with OSA (obstructive sleep apnea), and that he was provided with a CPAP (continuous positive airway pressure) machine.  A December 2008 report notes pulmonary alveolar proteinosis.  

A VA examination report, dated in February 2009, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran reported a history of a "clog" in his lung in about 1982.  The Veteran reported that he had not had any further follow-up from his 1985 hospitalization (at PRMC), and was not using inhalers.  With regard to his symptoms, he stated, "It just comes and it goes."  His symptoms were further described as a cough occurring about once a month and lasting one to two days.  Aggravating factors included strong smells such as the fumes he works with as a diesel mechanic, and going from a hot or cold environment.  An associated pulmonary function test (PFT) contains an interpretation noting mild restriction by spirometry.  The relevant diagnosis was alveolar proteinosis.  The examiner stated that there was no literature or research that alveolar proteinosis is associated with herbicidal exposures, that the Veteran was diagnosed with this condition in the age range of 30-50, which is in the age that it is commonly diagnosed.  The examiner concluded, "Without any known pathology or pathophysiology between herbicidal exposure and development of alveolar proteinosis, one would say that his alveolar proteinosis is not caused by herbicidal exposure."  

In an addendum, dated in November 2009, the VA examiner who had performed the February 2009 examination stated that he had reviewed the Veteran's claims file.  He summarized the Veteran's relevant medical history, and concluded that his initial opinion still stands, and that, "It is not at least as likely as not caused by or related to any event that I can find in service or treatment that he received thereof in service." 

In an addendum, dated in July 2011, the VA examiner who had performed the February 2009 examination stated that he had reviewed the Veteran's claims file.  The examiner summarized the Veteran's relevant medical history during service, and concluded, that there were no episodes that are consistent with alveolar proteinosis, and there is no evidence that his alveolar proteinosis had its onset in service or was related to any treatment that he had in service.  He explained that the Veteran had had a one-time episode of tonsillitis and cough which was consistent with irritation of the throat, that he had no further follow-up records of ongoing complications or issues, and that this demonstrated a one-time acute episode.  He summarized a medical article on alveolar proteinosis which stated that there were two forms, one which occurred during childhood, and one which is found in association with high levels of dust exposure and other items.  He further stated that the lead-time between the diagnosis and the development of symptoms is less likely to be within the time frame in this case, in which the Veteran's symptoms appeared 14 years after service.  He noted, "This would not be consistent with the general pattern of the development of this disease," and stated that, "Again, all of these would support the opinion that his pulmonary alveolar proteinosis  is not caused by or related to his one-time acute treatment of tonsillitis.  Finally, he stated, "There were no other treatments, complications, or symptoms that were found in his service medical records that would be consistent with early onset or signs of pulmonary alveolar proteinosis, and there is no evidence of onset within service itself."  

With regard to Agent Orange exposure, the examiner stated that the Veteran's diagnosis of alveolar proteinosis fits the usual demographic of individuals that develop this disease, that it typically occurs in that age range of 30 to 40, and that there is no causal link that has been found or made in the simple physiology and chemical properties in regard to the herbicides used that would lead one to find any causal relationship, i.e., that any herbicide exposure would have caused alveolar proteinosis.  

The Board finds that the claim must be denied.  With regard to the possibility of service connection on a direct basis (i.e., other than due to exposure to Agent Orange) the Veteran's service treatment reports do not show any relevant treatment for a lung disorder.  There was one treatment for an episode of tonsillitis.  The Veteran's September 1970 separation examination report does not note the presence of a chest or lung disorder, and at that time the Veteran denied having had shortness of breath, chronic cough, or pain or pressure in his chest, in the accompanying report of medical history.  As for the post-service medical evidence, the earliest medical evidence of a lung disorder is dated no earlier than 1984.  This is about 14 years after separation from service.  There is no competent evidence of a nexus between a lung disorder and the Veteran's service.  See 38 C.F.R. § 3.303(d).  In this regard, the only competent opinions are those from the VA examiner dated between 2009 and 2011, and these opinions weigh against the claim.  Accordingly, service connection is not warranted on this basis.  

With regard to the claim based on exposure to Agent Orange, although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the applicable law does not include pulmonary alveolar proteinosis, or any other demonstrated lung condition, as a condition for which presumptive service connection may be granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In addition, there is no competent evidence of record which associates pulmonary alveolar proteinosis, or any other demonstrated lung condition, with exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The February 2009 VA examiner concluded in his report, and the associated supplemental opinions, that the Veteran's pulmonary alveolar proteinosis is not related to his service.  He indicated that his opinions were all based on a review of the Veteran's C-file, and his July 2011 conclusion is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the claim must be denied.  

In 2005, the Veteran submitted a medical article in support of his claim.  This article characterizes pulmonary alveolar proteinosis as "a rare disease of unknown etiology."  The United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the treatise evidence submitted by the appellant is not accompanied by the opinion of any medical expert, and it is general in nature, and nonspecific to the appellant's case.  The Board concludes that this information is insufficient to establish the required medical nexus opinion.

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The issue on appeal is based on the contention that a lung condition was caused by service.  A lung disorder was not shown during service, and is first shown in 1984, many years after service.  In this regard, the Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16   (1991).  However, the Veteran has not asserted that he had inservice symptoms that continued until 1984, rather, his claim is based on the assertion that he has pulmonary alveolar proteinosis due to exposure to Agent Orange.  In addition, laypersons do not have the requisite skill, knowledge, or training, to be competent to provide a diagnosis of a lung disorder, in particular pulmonary alveolar proteinosis, or to state whether this condition was caused by the Veteran's service, or exposure to Agent Orange.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has a lung disorder that is related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April 2005, and May 2011.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded a VA examination, and etiological opinions have been obtained.  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

In May 2011, the Board remanded this claim.  The Board directed that the claims file be returned to the February 2009 VA examiner for a follow-up etiological opinion as to whether the appellant's currently-shown lung disorder is related to, or had its onset during, active service.  The Board stated that a complete rationale must be provided for all opinions expressed.  A review of the July 2011 supplemental opinion shows that the examiner who had performed the Veteran's February 2009 examination stated that the Veteran's C-file had been reviewed.  The supplemental opinion includes sufficient details and findings, such that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board therefore concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 



ORDER

Entitlement to service connection for a lung disorder, to include as secondary to exposure to Agent Orange, is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


